DOWDELL, J.
The inquiry as to whether there was a valid assignment of the' decrees rendered by the probate court, such as would authorize suit on the same in the' name of the assignee, we think wholly immaterial, since the action in'this case'is not upon the judgment or decree, but on the administrator’s bond. Under the principle laid down in Leach v. Williams, et al., 8 Ala. 765, on the undisputed fafrts in this case, the plaintiff *683had such an interest in the decrees as would entitle him ¡to either sue on the decrees in the name of the parties in whose favor -the decrees were rendered, .or take an execution in the name of such parties, for his benefit. That the decrees were unsatisfied, is not questioned. That the plaintiff had paid his money on the decrees,, which was paid to and received by the parties in whose names and favor the decrees were rendered, is likewise undisputed. Certainly these parties who have received the full amount of the decrees from the plaintiff in this suit, are in no wise aggrieved by the failure of the defendants in the decrees to pay off and satisfy the same. The plaintiff is the only party possible to be aggrieved by such a failure to pay on the part of the defendants in judgment. The rule, as to parties plaintiff in suits on bonds of administrators is fixed by the statute. Section 14 of the Code of 1896 provides, that such actions may be brought in the name of the party aggrieved.
The power of attorney under which Proctor acted was introduced in evidence without objection; indeed, it was offered at the suggestion of the defendants, and the court committed no error in denying the defendant’s motion subsequently made to exclude the same. The receipt and letter of Proctor Avhich were objected to- by the defendants showed that the plaintiff had furnished the money, the amount of the decrees, and that the same had been received by the owners of the decrees, and was, therefore, relevant as tending to show plaintiff’s interest in the decrees.
The admission in evidence of the letters of Martin & Bouldin written after the pendency of this suit, calling upon the owners of the decrees to ratify the acts of their attorney, Proctor, in the assignment of the decrees or to refund the money paid by Bogart, the plaintiff, and which -were addressed and duly posted to such owners at the last known place of their residence, if error, was error without injury. The purpose of this evidence was to- show a ratification of the assignment, such as would authorize suit in the name of Bogart on the.decrees, ■but as we have said this is not necessary in an action on the administrator’s bond, where the statute authorizes suit in the name of the. party aggrieved. The evi*684deuce being 'without conflict and.the material facts being established, the court properly, gave the affirmative charge at the. request of the plaintiff.
The first three assignments of error, which • relate to the rulings of .the court on the pleadings, are not insisted on in argument. Besides, the.record does not show a judgment by the court on the demurrers. The mere recital in a minute entry, that the “demurrers are overruled,” or “sustained,” as showing the action of the court, does not constitute a judgment by the court below subject to review here. See Carter v. Long, 126 Ala. 280, and authorities there cited.
We find no error in the record and, the judgment of the circuit court must be affirmed.
Affirmed.